NOTE: This order is nonprecedential

  Wniteb ~tate5 (!Court of ~peaI5
      for tbe jfeberaI (!Circuit

                AUGUSTINE PEREZ,
                 Plaintiff-Appellant,

                          v.
                  UNITED STATES,
                  Defendant-Appellee.


                      2011-5129


   Appeal from the United States Court of Federal
Claims in case no. 10-CV-821, Judge Francis M. Allegra.


                    ON MOTION


   Before BRYSON, MAYER, and LINN, Circuit Judges.
PER CURIAM.

                      ORDER

    Augustine Perez moves for reconsideration of the
court's order summarily affirming the judgment of the
United States Court of Federal Claims and requests
reconsideration en bane.
   Upon consideration thereof,
PEREZ v. US                                                   2

     IT Is ORDERED THAT:

    (1) The motion for reconsideration by the panel is de-
nied.

    (2) The request for en banc reconsideration shall be
circulated to the court.

                                  FOR THE COURT



     NOV 09 2012                  lsi Jan Horbaly
        Date                      Jan Horbaly
                                  Clerk
cc: Augustine Perez                    UJlCOURf~~~P~FOR
                                         THE FEDE!tt',t r.mCIJIT
    Lauren S. Moore, Esq.
s8
                                            NOV 09 2U12
                                               JAN HORBALY
                                                  CLERK